Title: To Alexander Hamilton from Benjamin Lincoln, 15 February 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston Feby 15th. 1792

Your two letters one under the 2d. & the [other] under the fourth instant came to hand this evening by the post. To the directions they contain a strict attention will be paid.
In my last I mentioned to you that empty old rum hogs. when the certificates could be obtained with them were in demand. Since, I think, I have discovered the use to be made of them. A few days pass four hogs. as west India rum were entered here from portland. On examination it is found to be new England rum put into old west india Hogs. Perhaps there may be a little west India rum with the new England. We have taken possession of the rum as New England rum without proper certificates and shall have it labeled. I think we shall have little difficulty to prove the fraud.
Secy of the Treasury
